The State




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 29, 2014

                                    No. 04-13-00769-CR

                                   Juan Boaerge RIVERA,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the Criminal District Court 4, Tarrant County, Texas
                                Trial Court No. 1197727D
                      The Honorable Michael Thomas, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Sandee Brian Marion, Justice
              Marialyn Barnard, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.


                                        PER CURIAM




ATTESTED TO: ______________________
            Keith E. Hottle, Clerk
            Clerk of Court